Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to amendment filed on 1/21/22.  Claims 1-22 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (USPN. 2020/0019552) in view of Barsness et al (USPN. 2018/0173759).

Regarding medium, system and method claims 1, 13 and 20, Deng discloses a system/method comprising:
at least one processor including circuitry (fig. 1A); and
at least one memory storing instructions which, when executed by the at least one processor, result in operations comprising (fig. 2A):
receiving, at a database execution engine, a query (fig. 2A, items 21 and 201);
generating, by the database execution engine, a query plan for execution of the query, the query plan including a first operator including computer executable instructions that upon execution queries a data structure of a database, determines whether the data structure satisfies a precondition for execution of a second operator of the query plan, and generates a signal indicating that the precondition is not satisfied (figs. 2B and 3A, items 302 and 305 and par. 10, query plans are generated and optional query plan is generated when a trigger condition);
initiating execution of the query plan (fig. 2B, items 25 and 26, query executor), but Deng does not explicitly teach “receiving after initiating execution of the query plan, the signal indicating that the precondition is not satisfied, the signal indicating that the precondition is not satisfied generated during execution of the query plan, or the precondition characterizing whether content of the data structure required for valid execution of the second operator has changed since generation of the query plan.
However, Barsness teaches “receiving after initiating execution of the query plan, the signal indicating that the precondition is not satisfied, the signal indicating that the precondition is not satisfied generated during execution of the query plan and the first operator” (par. 15, “query management component can halt the execution of the first access plan and start executing the query 
Barsness also teaches, the “precondition characterizing whether content of the data structure required for valid execution of the second operator has changed since generation of the query plan” (pars. 15-17, “while the database system is executing queries against the database, the underlaying tables of the database can undergo changes in terms of the amount of data being added… modified in the tables”, “executing a query against a database typically involves performing a set of input and output operations”, “ending the current execution of the query, and re-starting the query with a new access plan more suited to the current database tables”, Barsness).
  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to integrate Barsness method of halting the execution of the first access plan in Deng selection/determination of an optional query plan based on query cost and effectiveness (item 306, fig. 3B and par. 220, Deng).  One would have been motivated to select the optimal query plan based on cost and effectiveness (par. 220, Deng).
Deng/Barsness combined teach generating, by the database execution engine, a new query plan in response to receiving the signal indicating that the precondition is not satisfied (figs. 3A and 3B, optional query plan is generated based on trigger condition, pars. 17, 209-215, trigger condition types, and pars. 198-207, optional query plan is executed when the trigger condition is met in modified integrated Deng system, see par. 220, “halt” and “start executing second query plan”, Barsness). 

Regarding claims 2 and 14 Deng/Barsness combined teach wherein the signal includes an exception that causes further execution of the query plan to terminate (fig. 3A, items 302 and 305, a target query plan 

Regarding claims 3 and 15 Deng/Barsness combined teach, wherein the precondition includes a value of a flag included in the data structure and/or a predefined condition (figs. 3A and 3B, optional query plan is generated based on trigger condition, pars. 206-215 pars. 198-207, Deng).

Regarding claims 4 and 16 Deng/Barsness combined teach, wherein the precondition tests whether content of the data structure has changed since generation of the query plan (figs. 3A and 3B, pars. 210-213, large amount of data changes and or periodic refresh, Deng).

Regarding claims 5 and 17 Deng/Barsness combined teach, wherein the second operator includes a database operator that processes content of the data structure (fig. 3A, trigger condition, and par. 213, receive special SQL request, Deng). 

Regarding claims 6 and 18 Deng/Barsness combined teach,  wherein generating the new query plan includes re-compiling, by a query optimizer forming part of the database execution engine, at least a portion of the query plan (fig. 2A, pars. 210, 211 and optimal query plan and large amount of table data changes, Deng).

Regarding claims 7 and 19 Deng/Barsness combined teach, wherein the data structure includes a table of the database, a column of the table, a fragment, a dictionary, a search tree, and/or a hash map (Tables 7-12, index and column entries structure, par. 105, optimization statistics, pars. 133-136, logical table, tenant ID and index mapping  identified, Deng).

Regarding claim 8 Deng/Barsness combined teach, the operations further comprising:
storing the generated query plan in a cache of the database execution engine (par. 120, cached optimal query plan, Deng).

Regarding claim 9 Deng/Barsness combined teach, the operations further comprising: receiving a plurality of instances of the query (figs. 3A and 3B, items 301 and 307, search cached optimal query plan implies instances of the query have been compiled and executed, Deng); and
accessing, for each of the plurality of instances of the query, the query plan stored in the cache, each respective accessing performed prior to respective executions of the query plan and for each of the plurality of instances (pars. 62 and 158, cache stored and data access node determines the optional query plans based on statistics, Deng).

Regarding claim 10 Deng/Barsness combined teach, the operations further comprising:
replacing, within the cache of the database execution engine, the stored query plan with the new query plan (pars. 58, 65 and 231, metadata and statistics cache, replacing optional query plan as optimal query plan based on cost/statistics, Deng).

Regarding claim 11 Deng/Barsness combined teach wherein the generating of the query plan and/or the generating of the new query plan is performed by a query optimizer forming part of the database execution engine (figs. 3A and 3B, pars. 153-159, DB node and access nodes optimize/create the query plans, Deng).

optimizer including:
an execution interface, a cost function, and a plan compiler including a plan generator (figs. 2A, 2B and 3A, par. 58, query plan generator, , par. 65, lowest query cost, pars. 153-159, DB node and access nodes optimize/create the query plans includes compiling, Deng); 
the query execution engine including: an execution interface, a plan execution, precompiled operations, code generated operations, and an execution engine application programming interface (figs. 2A, 2B and 3A, par. 58, DDL and DML executor items 25 and 26,  query analyzer item 23 includes precompiling, , par. 65, lowest query cost, pars. 153-159, execution path, also see plan generator and all system components of fig. 2A, Deng).

Regarding claim 21, Deng/Barsness combined teach wherein the generating the query plan includes, modifying an existing query plan that includes the second operator to insert the first operator into the existing query plan before or after the second operator (fig. 4, item 406 and par. 42, “generate second access plan based on determined ordered sequence of operations, Barsness, Deng).

Regarding claim 22, Deng/Barsness combined teach wherein valid execution of the second operator depends upon content of the data structure not changing since generation of the query plan, wherein the existing query plan includes a plurality of second operators, and wherein generating the query plan further includes inserting a respective first operator before or after each of the plurality of second operators (fig. 4, items 402-406, par. 42, “generate second access plan based on determined ordered sequence of operations” and “available resources…threshold”, Barsness, note that the sequence of 

Response to Arguments
Applicant’s arguments filed on 1/21/22 and 3/7/22 with respect to the claim(s) have been considered but are not persuasive in view of the following:

	Applicant alleges the prior art does not teach the newly submitted amended feature of independent claim 1.
	Examiner disagrees.  The updated rejection now reads,
“Barsness also teaches, the “precondition characterizing whether content of the data structure required for valid execution of the second operator has changed since generation of the query plan” (pars. 15-17, “while the database system is executing queries against the database, the underlaying tables of the database can undergo changes in terms of the amount of data being added… modified in the tables”, “executing a query against a database typically involves performing a set of input and output operations”, “ending the current execution of the query, and re-starting the query with a new access plan more suited to the current database tables”, Barsness).
  It would have been obvious to one of ordinary skill in the art at the effective filing time of the application to integrate Barsness method of halting the execution of the first access plan in Deng selection/determination of an optional query plan based on query cost and effectiveness (item 306, fig. 3B and par. 220, Deng).  One would have been motivated to select the optimal query plan based on cost and effectiveness (par. 220, Deng).”


	Applicant’s previous amendment has overcome non-statutory rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




March 17, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153